DETAILED ACTION
Claims 1-20 and 23-31 are pending, and claims 14-20 and 23-28 are currently under review.
Claims 21-22 are cancelled.
Claims 1-13 and 29-31 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 9/08/2021 has been entered.  Claims 1-20 and 23-31 remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 6/14/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-20 and 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyons (US 2012/0067501) in view of Russell et al. (US 6,375,874) .
Regarding claim 14, Lyons discloses an additive manufacturing apparatus [abstract, 0002]; wherein said apparatus includes a build chamber area as depicted in [fig.4-5] of Lyons, a precursor deposition system (408), and a base structure (506) which supports layers of precursor material, which the examiner reasonably considers to meet the limitations of a build region, dispensing unit, and supporting unit, respectively [0071, 0076, fig.4-5].  
The examiner notes that the recitations of “arranged to deposit layers…” and “arranged…to support a lower layer…” are instances of functional language which, upon further consideration, merely require a further structure that would be capable of performing the claimed functions of depositing layers of material into a build region and of supporting a lower layer by its edges and to translate the lower layer downwards away from the build region.  See MPEP 2114.  Accordingly, the examiner considers the precursor deposition system (408) and base structure (506) as depicted by Lyons to be entirely capable of performing the aforementioned claimed functions.  See MPEP 2114.  Nonetheless, Lyons further teaches that the precursor deposition system (408) serves to deposit layers of powder material into the build chamber [0046], and the base structure (506) serves to support material layers and be moved downward away from the curing system [0050]. 
The examiner notes that the recitations of “configured to selectively…” and “adapted to bind different portions…” are also instances of functional language 
Lyons does not expressly teach that the apparatus is capable of binding said object and support structure with different binding strengths as claimed.  Russell et al. discloses an apparatus for additive manufacturing [abstract]; wherein it is known to apply different amounts of binder to selected positions such that the strength of the fabricated part can be controlled in creating a support structure [col.2 ln.10-19].  Therefore, it would have been obvious to one of ordinary skill to modify the apparatus of Lyons by enabling said apparatus of Lyons to apply different amounts of binder to selected positions such that strength can be controlled as taught by Russell et al.  
Thus, the examiner notes that the suggested apparatus of Lyons and Russell et al. is entirely capable of ejecting binder to obtain supports with different strengths relative to an object.  The examiner notes that the recitation that “the bind of the surrounding structure is weaker…and…may be released…” is not considered to be patentably relevant because the inclusion of the material worked upon and limitations which set forth a process or use of the dispensing unit to form a surrounding structure does not impart patentability to the actual claimed apparatus structure.  See MPEP 2115.  In other words, the combination 
Alternatively, Lyons and Russell et al. do not expressly teach that the apparatus is capable of binding such that the surrounding structure is specifically weaker and subsequently released after the object is formed.  However, the examiner submits that these features would have been obvious in view of the prior art.  Tseng discloses that it is known to provide support structures that are much weaker than the object in the case of using the same build material for the supports and object in order to facilitate easy removal of the support structures [col.4 ln.60-65].  Therefore, it would have been obvious to one of ordinary skill to modify the apparatus of Lyons and Russell et al. by specifically choosing the support material to be weaker such that easy removal of the supports can be facilitated.  
The aforementioned prior art does not expressly teach releasing the binding of the support material as claimed.  Crump et al. discloses an additive manufacturing apparatus utilizing built support structures [abstract]; wherein said apparatus further includes means to remove and dissolve the support structure such that the support material is dissociated into the dissolving liquid for further use [0048, 0070-0072].  Therefore, it would have been obvious to one of ordinary 
Regarding claim 15, the aforementioned prior art discloses the apparatus of claim 14 (see previous).  Lyons further teaches gears which engage the base structure (506) and cause downward movement of said base structure [0014, fig.4-5].  As shown in Fig. 4 and 5, these are in opposing positions, and as the teeth engage the base structure, the gears are considered to be grippers.
Regarding claim 16, the aforementioned prior art discloses the apparatus of claim 15 (see previous).  Lyons further teaches that the components of the movement system can include a gear track [fig.8].  As depicted by Lyons, each track of the multiple movement system components of Lyons has a gripping 
Regarding claim 17, the aforementioned prior art discloses the apparatus of claim 15 (see previous).  Lyons further teaches that the movement system can include further pairs of mutually opposing gears/grippers [fig.4-5].  Said further pairs of gears as depicted to be aligned (ie. angle of zero degrees) with other pairs of gears/grippers, which reasonably meets the instant claim.  Furthermore, although Lyons does not explicitly teach a second set of gears at an angle to the first, inclusion of a further pair of opposing gears/grippers at an angle to the first would be a prima facie obvious duplication of parts, absent evidence of criticality.  See MPEP §2144.04.  
Regarding claim 18, the aforementioned prior art discloses the apparatus of claim 15 (see previous).  As stated previously, Lyons discloses a gear track, which reasonably meets the limitation of an “endless belt” having a gripping surface as claimed [fig.8].
Regarding claim 19, the aforementioned prior art discloses the apparatus of claim 14 (see previous).  Lyons further teaches a chamber (404) where the finished part is removed from [fig.5]. This chamber receives the finished part and it is removed from the chamber following completion [0035, 0072].
Regarding claim 20, the aforementioned prior art discloses the apparatus of claim 14 (see previous).  As stated previously, Russell et al. discloses that it is known to have a binder applier apply varied volumes of binder [col.2 ln.10-19].  
Regarding claims 23-25, the aforementioned prior art discloses the apparatus of claim 22 (see previous).  Crump et al. further teaches that a soluble binder is utilized for binding, which is subsequently dissolved by immersing or spraying in a solvent such that the support structure is removed from the object and dissolved [0016, 0048].  Alternatively, Kritchman et al. discloses that the support can be released and dissolved in a solvent as stated previously, wherein dissolution would naturally have been expected to occur in contact with a solvent (ie. immersed or sprayed).  See MPEP 2145(II).  Thus, the examiner considers the suggested apparatus of the aforementioned prior art to be entirely capable of dissolving the support structure as claimed.  Nonetheless, regarding claim 25, it is noted that the inclusion of the material or article worked upon does not impart patentability to the claims.  See MPEP 2115.  Thus, the specific configuration of binder and subsequent debinding in the article worked upon is not considered to impart any further structure to the claimed apparatus.
Regarding claim 26, the aforementioned prior art discloses the apparatus of claim 22 (see previous).  The examiner notes that the recitation of “adapted to recycle…” is an instance of functional language of the claimed apparatus which, upon further consideration, merely requires an apparatus structure that would enable recycling of the powder/base material.  See MPEP 2114.  Lyons further 
Regarding claim 27, the aforementioned prior art discloses the apparatus of claim 23 (see previous).  Again, it is noted that the recitation the inclusion of the material or article worked upon does not impart patentability to the claims.  See MPEP 2115.  Specifically, it is recognized that the recitation of a binder material merely further limits the material worked upon and does not further limit the actual structure of the claimed apparatus.  Thus, the apparatus of claim 27 does not distinguish over the aforementioned prior art. 
Regarding claim 28, Lyons and Russell et al. disclose the apparatus of claim 14 (see previous).  Again, it is noted that the recitation the inclusion of the material or article worked upon does not impart patentability to the claims.  See MPEP 2115.  Nonetheless, Lyons further teaches that the layers of precursor material may be a metal powder [0012].

Response to Arguments
Applicant's arguments, filed 9/08/2021, regarding the rejections over Lyons et al. in view of others have been fully considered but they are not persuasive.
Applicant argues that the claims as amended positively recite a surrounding support structure, such that said support structure is part of the claimed apparatus and not merely material worked upon.  MPEP 2115.  The examiner cannot concur.  As expressly stated in MPEP 2115, the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.  Furthermore, the patentability of the claims cannot be based on a certain procedure for using the apparatus (ie. dispensing a surrounding support structure).  See MPEP 2115.  Since the claimed support structure is dispensed from the claimed dispensing unit, said support structure is therefore reasonably interpreted as a material worked upon that merely pertains to a specific process (ie. dispensing a support structure) by which the claimed apparatus is used/functions.  See MPEP 2115.  Thus, any apparatus structure that is capable of working upon the material as claimed (in this case, depositing a support structure having a binding behavior as claimed) reasonably meets the claimed apparatus limitations (emphasis added).  In other words, a prior art apparatus that has the same structure (ie. capable of differential binding as the claimed) will reasonably meet the claimed apparatus, regardless of whether or not said apparatus has formed a support structure or not.  
not part of the actual apparatus because transitory feature, which does not have to exist, is therefore clearly not a part of a concrete, tangible apparatus (emphasis added) [p.11 remarks].  Thus, since the claims are directed to an apparatus and not a specific method of manufacture, the examiner cannot concur with applicants.
Nonetheless, the examiner notes that the above considerations are addressed by the previous alternative rejections in view of Tseng et al. and others, which applicant has not addressed.  Thus, said alternative rejections still stand.
  Applicant then argues that the recitations of “configured to…” should not be interpreted as merely “capable of”, but rather as being specifically implemented to do the claimed function.  The examiner cannot concur.  It is noted that the instant claims are directed to an apparatus, not a method of manufacture.  Thus, contrary to applicants’ remarks, the mere manner of operating a device does not differentiate the claim from the prior art if the prior art structure is the same.  See MPEP 2114.  Since the suggested apparatus of Lyons in view of Russell is entirely capable of selectively binding portions of material layers to form an object and surrounding build material as stated above, .

Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS A WANG/Primary Examiner, Art Unit 1734